DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 7, 10, 12 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5.13.2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 5, “the pillar structure comprises an elongated or cylindrical shape” is considered new matter in view of the prerequisite “wherein the first end portion, the second end portion, and the medial portion each have a cylindrical shape” of base claim 1. 
There is no disclosed embodiment with an elongated pillar structure as optionally recited by claim 5 in combination with the cylindrical shapes of base claim 1. While [0061] discloses independently varied geometries, there is no support for the claimed embodiment and the examiner deems it necessary to raise the instant rejection until the applicant provides support for the claimed subject matter.
Claim 6 (nor withdrawn claim 7) address this deficiency and the examiner suggests deleting the elongated option in claims 5-7.

Claims 1-2, 5-6, 13, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the first and second narrow portions” lack proper antecedent basis and obscures the scope of the claimed as it is unclear if the claim refers to the “narrowed” portions. The examiner suggests replacing “narrow” with –narrowed--. None of the dependent claims addresses this deficiency.
Regarding claim 5, “the pillar structure comprises an elongated or cylindrical shape” is indefinite in view of the prerequisite “wherein the first end portion, the second end portion, and the medial portion each have a cylindrical shape” of base claim 1. 
It is unclear how the pillar structure can comprise the optional elongated shape, which appears different than a cylindrical per the claimed language, and at the same time comprise the cylindrical shapes of base claim 1. While [0061] discloses independently varied geometries, it is unclear how the elongated and cylindrical shapes can be present simultaneously.
Claim 6 (nor withdrawn claim 7) address this deficiency and the examiner suggests deleting the elongated option in claims 5-7.
Regarding claim 21,”wherein a first cross-section of the first narrowed portion and a second cross-section of the second narrowed portion has a shape that is different than a shape of the first cross-section” is grammatically confusing and indefinite. It appears the claim is attempting recite that the first narrowed portion has a first cross-section, and, the second narrowed portion has a second cross-section with a shape that is different than a shape of the first cross-section. However, as currently claimed, it is unclear what is being claimed due to grammatical errors.


Allowable Subject Matter
Claims 1-2, 13, 21 and 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Note: claims 5-6 are not identified as allowable in view of the written description rejection listed above. The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or suggest the end portions, narrowed portions, medial portion, seamless structure and cylindrical shapes recited within the context of claim 1.
Response to Arguments
Applicant’s arguments, see p. 9-13, filed 9/6/2022, with respect to the objections and rejections of the previous Office Action have been fully considered and are persuasive.  

Examiner Note
In order to facilitate a potential rejoinder of the withdrawn claims, the examiner notes:
In claim 7, it appears the reference to the elongated shape should be deleted. See 35 USC 112 rejection of claim 5.
In claim 10, “the narrowed” portion is unclear as (i) claim 1 now recites two narrowed portions and (ii) per Fig. 5, it does not appear that a narrowed portion 526 is coupled to the semiconductor die.
In claim 14, “the first and second narrow portions” should recited “narrowed”.
In claim 17, how can a “seamless structure” as recited by claim 14 be achieved with depositions using different mask geometries?  The seamless structure only appears possible with a subtractive method such as the one of claim 18.
In claim 18, “the narrowed” portion is unclear since claim 14 has two narrowed portions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894